Title: From Thomas Jefferson to Messrs. Robert & Hugh Ingram, 3 August 1789
From: Jefferson, Thomas
To: Messrs. Robert & Hugh Ingram



Gentlemen
Paris Aug. 3. 1789.

Having occasion to remit the sum of £124. sterling to London for Alexander Mc.Caul esquire of Glasgow, and taken his order on the subject, he desired me to have it paid into your hands. I have therefore the honor to inclose you Messrs. Grand & co.’s bill on M. Louis Teissier of London for one hundred and twenty four pounds sterling at two days sight, which be pleased to receive on account of Alexander Mc.Caul esq. and to acknoledge the same to Gentlemen Your most obedt. humble servt,

Th: Jefferson

